Notice of Pre-AIA  or AIA  Status
The present application, filed on or after     March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-23 are pending in the instant application.

Election/Restrictions
Applicant’s election with traverse of Group I,

    PNG
    media_image1.png
    339
    536
    media_image1.png
    Greyscale

and the species of Compound 32, found on page 56 of the instant specification (reproduced below), 

    PNG
    media_image2.png
    225
    219
    media_image2.png
    Greyscale
,
in the reply filed on March 5, 2021 was acknowledged in the previous Office Action.  

	Applicant continues to argue the Restriction Requirement of October 30, 2020 alleging that the Restriction Requirement is improper.  Applicant argues that the Examiner’s reasoning ignores 37 CFR 1.141(b).  In response, the Examiner has not ignored Applicant’s arguments pertaining to 37 CFR 1.141(b) which states:
1.141    Different inventions in one national application.
 (b) Where claims to all three categories, product, process of making, and process of use, are included in a national application, a three way requirement for restriction can only be made where the process of making is distinct from the product. If the process of making and the product are not distinct, the process of using may be joined with the claims directed to the product and the process of making the product even though a showing 

In the instant case, the Examiner stated on page 4 of the previous Office Action that the product as claimed can be made by another and materially different process.
	Applicant argues that the non-elected invention of Group II (claims 9-15) recites a specific route of synthesis from 5-acylsulfanyl-histidine compounds of Formula (I), which has already been found patentable and that the 5-acylsulfanyl-histidine of Formula (I), which is used in the claimed process of claim 9 to prepare compounds of instant Formula (II), has also been found patentable.  
In response, just because a process of making a compound of formula (II) of elected Group I is found patentable and a compound of instant formula (I) used in the process of making {i.e., a starting material or a reactant} is found patentable, does not make the compound of instant formula (II) itself patentable.  
Applicant argues that the Examiner’s suggested process for preparing the instant claimed compounds of formula (II) cannot be chemically done and is inoperable.  Applicant argues that the Examiner is not entitled to create a theoretical new route of synthesis.  Applicant argues the disclosure in paragraph [0080] of the originally filed specification.
Applicant’s arguments have been considered.  As an initial matter, the originally filed specification in the instant application does not contain paragraph numbering.  However, pages 1-4 of the specification discuss the prior art.  Applicant alleges that the Examiner is creating theoretical new routes of synthesis.  In response, the Examiner only stated processes known to those persons skilled in the 
Applicant argues that 37 CFR §1.141(b) specifically permits the presence of a method of use claim with the 
In response, the elected products of Group I {i.e., compounds of instant formula (II)} are not novel and therefore, are not allowed.  See below anticipatory rejections.  US 2002/0128268 was cited to show that the process for using the product can be practiced with another materially different product.
Applicant has requested rejoinder.  In response, and as stated above, the elected products of Group I are not novel and therefore, the elected products of Group I are not allowed.  In accordance with M.P.E.P. §821.04 and In re Ochiai, 71 F.3d 1565, 37 USPQ 1127 (Fed. Cir. 1995), rejoinder of product claims with process claims commensurate in scope with the allowed product claims will occur following a finding that the product claims are allowable.  Until, such time, a Failure to do so may result in a loss of the right to rejoinder.
	
The requirement was deemed proper in the previous Office Action and therefore made FINAL in the previous Office Action.


The products of elected Group I are being examined according to M.P.E.P. § 803.02.  The claims have been examined to the extent that they are readable on the elected the species of Compound 32.  Since prior art was found on the elected species, subject matter not 

The subject matter searched thus far, inclusive of the elected species of Compound 32, is as follows: Compounds of instant formula (II), 
    PNG
    media_image3.png
    258
    249
    media_image3.png
    Greyscale
,
wherein 
R1 represents hydrogen or alkyl;
R2 represents hydrogen or alkyl;
R3 represents hydrogen or alkyl; and
R4 represents hydrogen or alkyl.

Claims embraced by the above identified subject matter which has been searched are claims 1-8 and 16-20.



37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 5, 2021.


Claim Objections
Claim 18 is objected to because of the following informalities:  in claim 18, under the definition of variable R4, a closed parenthesis is missing in the substituent “(H2NCH2CH2(C=O)”.    

Response to Arguments
Applicant's arguments filed August 12, 2021 have been fully considered.  Applicant argues that claim 18 has been amended.  In response, claim 18 has not been 


Duplicate Claims, Warning
Applicant is advised that should claims 1-4 be found allowable, claims 17-20, respectively, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).

Response to Arguments
Applicant's arguments filed August 12, 2021 have been fully considered.  Applicant argues that claim 17 has been amended by cancelling “or consisting 
In response, currently amended claim 17 does not claim that any other ingredient is present and therefore, claim 17 is considered a duplicate of claim 1.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-8 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
In claim 1, the last five lines of the claim, the phrase “as well as the stereoisomers … pharmaceutically acceptable acids of said compound of formula (II)” should be re-written for the sake of clarity.  See claims 4, 16 and 17 for same.
Currently amended claim 17 is confusing and therefore, indefinite since it is not clear if claim 17 is a compound claim or a composition claim since no other ingredient is recited in the claim.  If claim 17 was intended as a compound claim, than claim 17 is an improper Markush claim because of the use of “comprising” on line 1 of the claim.

Response to Arguments
Applicant’s arguments filed August 12, 2021 have been fully considered.  Applicant argues that the amendments to the claims are believed to overcome the 
In response, not all of the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been overcome by the current amendments to the claims.  See above remaining rejections.


Claim Interpretation
For the purposes of applying prior art, currently amended claim 17 is interpreted as a compound claim since no other ingredient is stated in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 16-20 and 23 are rejected under 
35 U.S.C. 102(a)(1) as being anticipated by:
a)	the compound of Chemical Abstracts Registry Number 110117-67-4 {indexed in the Registry file on STN CAS ONLINE September 5, 1987},

    PNG
    media_image4.png
    225
    429
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    189
    261
    media_image5.png
    Greyscale
, wherein 
R1, R2 and R3 each represents methyl; and R4 represents hydrogen};


b)	the compound of Chemical Abstracts Registry Number 91283-93-1 {indexed in the Registry file on STN CAS ONLINE November 16, 1984},

    PNG
    media_image6.png
    485
    438
    media_image6.png
    Greyscale

{a disulfide of a compound of instant formula (II), 
    PNG
    media_image5.png
    189
    261
    media_image5.png
    Greyscale
, wherein R1, R2 and R3 each represents methyl; and R4 represents hydrogen – Compound 33 in instant claim 3};


83471-81-2 {indexed in the Registry file on STN CAS ONLINE November 16, 1984},

    PNG
    media_image7.png
    500
    432
    media_image7.png
    Greyscale

{a disulfide of a compound of instant formula (II), 
    PNG
    media_image5.png
    189
    261
    media_image5.png
    Greyscale
, wherein R1 represents methyl; and R2, R3 and R4 each represents hydrogen – Compound 31 in instant claims 3 and 23};


d)	the compound of Chemical Abstracts Registry Number 62982-24-5 {indexed in the Registry file on STN CAS ONLINE November 16, 1984},

    PNG
    media_image8.png
    211
    418
    media_image8.png
    Greyscale

{a compound of instant formula (II), 
    PNG
    media_image5.png
    189
    261
    media_image5.png
    Greyscale
, wherein 
R1 represents methyl; and R2, R3 and R4 each represents hydrogen – Compound 32 in instant claims 3 and 23 (i.e., the elected species)};  


	e)	PubChem SID 162565813 {National Center for Biotechnology Information. PubChem Database. 62982-24-5, SID=162565813, https://pubchem.ncbi.nlm.nih.gov/ substance/162565813 (accessed on May 22, 2019), Deposited and Available May 22, 2013},

    PNG
    media_image9.png
    227
    133
    media_image9.png
    Greyscale


{a compound of instant formula (II), 
    PNG
    media_image5.png
    189
    261
    media_image5.png
    Greyscale
, wherein 
R1 represents methyl; and 
R2, R3 and R4 each represents hydrogen – Compound 32 in instant claims 3 and 23};    


	f)	PubChem SID 162663422 {National Center for Biotechnology Information. PubChem Database. 83471-81-2, SID=162663422, https://pubchem.ncbi.nlm.nih.gov/ substance/162663422 (accessed on May 22, 2019), Deposited and Available May 22, 2013},

    PNG
    media_image10.png
    234
    268
    media_image10.png
    Greyscale


{a disulfide of a compound of instant formula (II), 
    PNG
    media_image5.png
    189
    261
    media_image5.png
    Greyscale
, wherein R1 represents methyl; and R2, R3 and R4 each represents hydrogen – Compound 31 in instant claims 3 and 23};  or


	g)	PubChem SID 46174366 {National Center for Biotechnology Information. PubChem Substance Record for SID 46174366, SID 46174366, Source: ChemSpider. https://pubchem.ncbi.nlm.nih.gov/substance/46174366. (Accessed May 18, 2021), Deposited and Available date December 6, 2007},

    PNG
    media_image11.png
    151
    307
    media_image11.png
    Greyscale

{a disulfide of a compound of instant formula (II), 
    PNG
    media_image5.png
    189
    261
    media_image5.png
    Greyscale
, wherein R1, R2 and R3 each represents methyl; and R4 represents hydrogen – Compound 33 in instant claim 3}.


Each of the above cited prior art disclose at least one compound that is embraced by the instant claimed invention as shown above.  Therefore, each of the above cited prior art anticipate the instant claimed invention.  


Response to Arguments
Applicant’s arguments filed August 12, 2021 have been fully considered.  Applicant states that the anticipatory rejections are those cited by the Examiner 
(1) the cited prior art compounds associated with the Chemical Abstracts Registry Numbers {such as Chemical Abstracts Registry Numbers 110117-67-4, 91283-93-1, 83471-81-2, and 62982-24-5} are all based on erroneous structures provided by Palumbo or Rossi for natural ovothiols; and
(2)  the cited prior art compounds associated with SID Numbers {such as SID Nos. 162565813, 162663422,  and 46174366} are all products indicated on the Chemtik internet site and such compounds are not available and were never provided on the market.  Applicant has provided evidence in the record that a letter was sent to Chemtik European divisional company in Germany in the year 2019 but the letter was returned.  Applicant further states the following:

    PNG
    media_image12.png
    371
    815
    media_image12.png
    Greyscale


All of Applicant’s arguments have been considered but have not been found persuasive.  Applicant argues that the cited prior art compounds associated with the Chemical Abstracts Registry Numbers are all based on erroneous structures provided by Palumbo or Rossi for natural ovothiols.  In response, although it was later discovered that the chemical structures indexed by the Chemical Abstracts Service were incorrect, some of the anticipatory compounds have been disclosed and made available to the public since the 1980s in the Registry file on STN CAS ONLINE.  All of the anticipatory Pfizer, Inc. v. International Rectifer Corp. et al., 207 USPQ 397, 398 (U.S. District Court Central District of California 1980) wherein it states “Prior art publication cannot be modified by knowledge of those skilled in the art for purposes of anticipation; anticipation is strictly technical defense; there is no anticipation unless all of same elements are found in exactly same situation and united in same way to perform same identical functions in single prior art reference; information conveyed by prior art is crystallized as of date it is made public and crystals cannot be corrected or altered to convey information or facts later acquired by others skilled in art.”  
Each of the above cited anticipatory prior art compounds were clearly disclosed to the public more than a year before the effective filing date of the instant claimed invention.  The anticipatory compounds Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373, 1380-81, 67 USPQ2d 1664, 1670 (Fed. Cir. 2003) and In re Gleave, 560 F.3d 1331 (Fed. Cir. 2009).  A reference anticipates a claim if each element of the claim is disclosed in the reference and the reference is by itself enabled or evidence can be provided that demonstrates that the disclosure in the reference is enabled. See MPEP 2152.02(b).  Evidence has been provided that it was well within the skill of a synthetic organic chemist to prepare the anticipatory compounds.  
	Applicant argues that attempts were made to contact ChemTik and found ChemTik unresponsive and therefore, deemed unavailable.  In response, ChemTik, a chemical supply vendor, provided anticipatory compounds to the 





	The elected species of Compound 32 is not allowable over the prior art of record.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed 


This application contains subject matter not embraced by the above identified elected embodiment and contains claims 9-15, 21 and 22 drawn to an invention nonelected with traverse in the reply filed on 
March 5, 2021. A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP §821.01.



Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  
The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



October 25, 2021
Book XXIII, page 114